Citation Nr: 1242549	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  08-39 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a gastric disorder (claimed as status-post gastric bleed).  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder of the left hand (claimed as residuals of vibrio cellulitis).  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1981 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, prepared at the RO in Seattle, Washington.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Anchorage, Alaska in July 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issue of entitlement to service connection for a cervical spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  VA received notification from the Veteran during his July 2012 hearing indicating that he wanted to withdraw his appeal of service connection for a gastric disorder.  The Board received such request prior to the promulgation of a decision.

2.  The January 2005 rating decision denying service connection for residuals of left hand vibrio cellulitis was not appealed in a timely fashion and is final.  

3.  Evidence received since the January 2005 rating decision is new and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for the residuals of left hand vibrio cellulitis, and raises a reasonable possibility of substantiating the claim.  

4.  The Veteran does not suffer from any disability or residuals related to his in-service left hand vibrio cellulitis that resolved upon treatment.  

5.  The January 2005 rating decision denying service connection for a cervical spine strain was not appealed in a timely fashion and is final.  

6.  Evidence received since the January 2005 rating decision is new and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for a cervical spine strain, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastric disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The January 2005 rating decision denying the Veteran's claim of entitlement to service connection for residuals of left hand vibrio cellulitis is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).

3.  New and material evidence has been received and the claim of service connection for the residuals of left hand vibrio cellulitis is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  

4.  The criteria for establishing entitlement to service connection for the residuals of left hand vibrio cellulitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

5.  The January 2005 rating decision denying the Veteran's claim of entitlement to service connection for a cervical spine strain is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).

6.  New and material evidence has been received and the claim of service connection for a cervical spine strain is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  By reopening these claims, the Board is granting in full this aspect of his appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

As for his claim of entitlement to service connection for the residuals of left hand vibrio cellulitis, a letter sent to the Veteran in February 2007 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in February 2007 and February 2012, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of medical statements from a VA physician and the Veteran's chiropractor have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Withdrawn Claim - Gastric Disorder

The Veteran perfected an appeal from a June 2007 rating decision that, in pertinent part, declined to reopen his claim of entitlement to service connection for a gastric disorder.  In July 2012, the Veteran and his representative testified as to his intent to withdraw this claim.  An appeal may be withdrawn at any time before a decision is rendered by the Board.  38 C.F.R. § 20.204(b).  Once the Veteran withdrew this issue, there remained no allegations of error of fact or law for appellate consideration.  The Board no longer has jurisdiction to review this issue and it is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2012).


New and Material Evidence

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Left Hand Vibrio Cellulitis

This claim was previously denied in January 2005 because a September 2004 VA examiner concluded that this condition was treated during military service and that it resolved without any current residuals.  As such, for the evidence to be material in this case, it should address this unestablished fact.  

With that having been said, the Board finds that evidence that is both new and material has been submitted to VA since the January 2005 denial of his claim.  According to the September 2004 examination report, the Veteran reported transient stiffness of the left nondominant hand in cool damp weather with no other residuals.  However, VA has since received a number of statements from the Veteran's wife in support of his claim.  According to a statement dated July 2012, the Veteran suffered from limited range of motion of the left middle finger with an inability to bend that finger independently to a less than one-inch gap.  He also continued to have discomfort in the finger well.  As already noted, the credibility of the evidence is to be presumed for the purposes of determining whether new and material evidence has been submitted.  The credibility of the evidence, but not its weight, is to be presumed.  See Justus, 3 Vet. App. at 513.  

In addition, the Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2012.  The Veteran testified that since his in-service injury, his left finger continued to bother him, especially in his work.  This testimony appears to go further than the statement of the September 2004 VA examiner in that the Veteran has alleged that his finger has bothered him since military service, rather than that it only bothers him on an intermittent basis depending on the weather.  Again, this testimony is deemed to be credible for the purposes of determining whether new and material evidence has been submitted.  See id.  

New and material evidence having been submitted, the claim of entitlement to service connection for the residuals of left hand vibrio cellulitis is reopened.  

Cervical Spine Strain

As for the Veteran's claim of entitlement to service connection for a cervical spine disability, this claim was previously denied in January 2005 because the September 2004 VA examiner concluded that there were no present symptoms associated with the cervical spine.  As such, for the evidence to be new and material in this case, it must address this unestablished fact.  

With that having been said, the Board finds that new and material evidence sufficient to reopen a claim of entitlement to service connection for a cervical spine disability has been submitted.  The February 2012 VA examiner concluded that the Veteran was suffering from cervical spondylosis.  While the examiner concluded that this condition was less likely than not due to military service, it is still material to the Veteran's claim.  Also, according to a statement dated July 2012 and signed by a VA physician with the initials S.G., a February 2012 X-ray revealed cervical spondylolysis resulting in chronic neck pain.  Dr. G opined that this most likely started in military service.  Finally, an August 2012 magnetic resonance image (MRI) report reflects a diagnosis of degenerative disc disease of the cervical spine.  As this evidence directly addresses the reason that the Veteran's claim was previously denied, the evidence is material.  

New and material evidence having been submitted, the claim of entitlement to service connection for a cervical spine strain is reopened.  

Service Connection for Left Hand Vibrio Cellulitis

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2012).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for the residuals of left hand vibrio cellulitis.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not have any symptomatology that has been associated with this condition.  As such, service connection is not warranted.  

The Veteran's service treatment records reflect that he cut his left middle finger on a fish in August 2001.  The Veteran was noted to be suffering from a decreased range of motion due to pain.  A diagnosis of cellulitis of the left middle finger was assigned at this time.  The Veteran was also noted to have a bacterial infection.  A September 2001 follow-up note indicates that the Veteran was doing better with no further complaints.  A diagnosis of vibrio cellulitis, resolved, was assigned.  According to a February 2002 addendum to the Veteran's medical history, he suffered a finger infection in August 2001.  However, the Veteran reported at this time that he did not presently have any medical problems or symptoms that bothered him.  The Veteran underwent a Post-Deployment health assessment in May 2002.  The Veteran reported that he did not have any unresolved medical problems that developed during his deployment and that his health was "very good."  The Veteran also denied having any present concerns about his health.  The Veteran also denied any medical problems or symptoms that bothered him in an October 2003 addendum to medical history.  Therefore, the in-service treatment records fail to reflect that the Veteran was suffering from any chronic symptomatology associated with his cellulitis of the left middle finger at the time of separation from active duty.  

Following the Veteran's separation from active duty, VA received his claim seeking service connection for the residuals of his left hand cellulitis in August 2004.  The Veteran did not indicate in his original claim what residuals he was claiming or when they allegedly began.  He was afforded a VA examination in September 2004.  The Veteran described some transient stiffness of the left nondominant hand in cold damp weather, but denied any other residuals and stated that the episodic stiffness did not interfere with his work schedule.  Examination revealed that the Veteran could oppose fingertips and thumbs bilaterally without pain or problem.  All joints were also deemed to be stable.  The examiner diagnosed the Veteran with a history of cellulitis of the left hand, treated and resolved, without residual.  

The Veteran was afforded a VA examination of the right hand in February 2007.  Nonetheless, the report reflects that left long finger flexion was actively to 62 degrees and left long finger extension was from 60 degrees to 0 degrees.  No further examination of the left finger was performed at this time and no diagnosis was assigned.  

The record contains no further medical evidence pertaining to the left middle finger until a February 2012 VA examination.  The Veteran reported stiffness and discoloration of the skin at this time.  The Veteran explained that he developed redness of color off and on and stiffness every other month lasting two days and subsiding.  The Veteran reported that he had been told this was most likely early arthritis.  Examination revealed no limitation of motion or evidence of painful motion for any finger or thumb with no gap between the thumb pad and any finger.  The examiner concluded that the Veteran did not have any functional loss or impairment of any of the fingers or thumbs.  The examiner concluded that the Veteran's left middle finger cellulitis was resolved without residuals.  There was no current condition found upon examination and the examination was deemed to be normal.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for the residuals of vibrio cellulitis of the left middle finger.  The Board is not disputing that the Veteran cut this finger during military service and was diagnosed with cellulitis.  However, the evidence demonstrates that this condition resolved upon treatment.  The Veteran denied any unresolved medical condition in his post-deployment health assessment and his subsequent addenda.  Furthermore, both VA examiners concluded that an examination of the Veteran's left middle finger revealed the finger to be normal without any residuals.  As such, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a current disability of the left middle finger that manifested during, or as a result of, active military service.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of a disability of the left middle finger, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran has described symptomatology that he has associated with his in-service left middle finger injury.  However, the Veteran's reports of intermittent pain or stiffness are not evidence of a disability.  Pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The examiners of record have consistently found no evidence of any left middle finger disability.  In addition, the evidence of record does not reflect that the Veteran has the requisite expertise to relate intermittent periods of pain or stiffness to his infection of 2001.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. at 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  While the Veteran is certainly competent to offer testimony of chronic symptomatology since the in-service injury, the Board does not find this assertion to be credible.  The Veteran denied any unresolved medical problems in February 2002, May 2002 and October 2003, suggesting that his left finger infection had in fact resolved prior to separation from active duty.  

Likewise, the Veteran's wife has related current symptomatology to the Veteran's in-service injury.  In July 2012, she asserted that the Veteran's 2001 infection resulted in limitation of motion and discomfort.  However, like the Veteran, the record does not reflect that the Veteran's wife has the requisite training or expertise to link current symptomatology to an infection that occurred years earlier.  The Veteran himself denied current symptomatology in 2002 and 2003, suggesting that the 2001 infection did in fact resolve after treatment.  The 2004 and 2012 VA examiners also concluded that the Veteran's left middle finger was entirely normal.  Therefore, any opinion of the Veteran or his wife relating symptomatology to a previously resolved infection is not probative.  

As a final matter, the Board notes that the Veteran's representative argued during the July 2012 hearing that the Veteran's most recent VA examination was inadequate because range of motion testing was not performed.  This argument is without merit.  A review of the VA examination report of February 2012 reflects that range of motion testing was performed, as the examiner concluded that there was no limited motion in any finger or thumb.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for the residuals of left hand vibrio cellulitis must be denied.  


ORDER

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a gastric disorder is dismissed.  

New and material evidence having been received, the claim of entitlement to service connection for the residuals of left hand vibrio cellulitis is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for a cervical spine strain is reopened.  


REMAND

The Veteran also contends that he is entitled to service connection for a cervical strain.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that the Veteran was afforded a VA examination of the cervical spine in September 2004.  While the Veteran reported neck and midback spasms in the early 1990s, examination revealed a full and pain free range of motion of the cervical spine.  It was determined that the Veteran suffered from a remote history of a strained cervical spine that resolved without residuals.  Examination of the cervical spine in April 2007 was also noted to have normal range of motion and strength.  

The Veteran was also afforded a VA examination of the cervical spine in February 2012.  It was determined that the Veteran was suffering from cervical spondylosis at the C5-6 vertebrae.  The examiner determined that this was condition was not due to military service.  The examiner explained that there was no evidence of in-service treatment for the cervical spine and that the first treatment for this condition was approximately 2 years earlier (or 6 years after separation from active duty).  

Finally, the record contains statements from a VA physician and a chiropractor.  According to a July 2012 statement from a VA physician with the initials S.G., the Veteran was suffering from arthritis of the cervical spine.  Dr. G opined that this most likely started in military service and had progressed to the point where he had chronic neck pain.  Dr. G provided no rationale in support of this conclusion.  Likewise, an August 2012 statement signed by a private chiropractor with the initials C.J.C. relates the Veteran's neck pain to his duties as a crew chief and an aircraft mechanic.  Again, no rationale was provided in support of this medical conclusion.  

In summary, the record contains a number of conflicting medical opinions.  However, none of these medical opinions are sufficient to permit appellate review to proceed.  The February 2012 VA examiner essentially relied on the lack of contemporaneous medical evidence in reaching a conclusion.  However, the examiner did not discuss the fact that the Veteran reported in-service neck pain and that he had been seeking VA compensation for neck pain since shortly after his separation in August 2004, suggesting that his symptomatology did not first manifest 6 years after separation from active duty.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (explaining that while a lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a Veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible).  The 2012 statements of Dr. G and the chiropractor, on the other hand, failed to provide any rationale or discussion at all in support of their conclusions.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

In light of the inadequacy of the above opinions, the Veteran's claims file should be forwarded to the February 2012 VA examiner (to this extent that this physician is still employed with VA) so that an addendum to his previous opinion can be provided.  If this examiner is no longer available, the Veteran's claims file should be forwarded to an equally qualified physician for preparation of the needed addendum.  Specifically, the examiner must fully consider and discuss the Veteran's lay assertions of neck pain since military service.  The mere fact that he did not seek medical treatment until some 6 years after service does not change the fact that he has consistently reported neck pain to VA since 2004.  The examiner is then asked to offer an opinion as to whether it is at least as likely as not that the Veteran's cervical spondylosis manifested during, or as a result of, active military service.  When formulating an opinion, consideration and discussion of the opinions of Dr. G and the Veteran's chiropractor from 2012 is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Physically or electronically obtain any outstanding VA treatment records, dated since February 2012.  

2.  Notify the Veteran that he may submit lay statements from himself and other who have first-hand knowledge of the history of his cervical spine/neck symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  The Veteran's claims file and a copy of this remand should then be forwarded to the examining physician that performed the February 2012 VA examination (or to a similarly qualified physician if the examiner is no longer available).  The examiner is asked to review all of the evidence of record, along with any lay statements from the Veteran or individuals purporting to know the Veteran as to the history and original onset of his cervical spine symptomatology.  The examiner should then prepare an addendum to the previous VA examination report of February 2012, opining as to whether it is at least as likely as not that any current cervical spine disability manifested during, or as a result of, active military service.  

A complete rationale must be provided for all opinions offered, and in addition to discussing the lay statements of the Veteran, the examiner must consider and discuss the July 2012 statement of Dr. S.G. and the August 2012 statement of the Veteran's chiropractor.  

4.  The RO/AMC should then review the claims file and all additional development to ensure that the mandates of this remand have been satisfied.  If additional development is deemed necessary, these steps should be taken prior to returning this case to the Board.  

5.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


